[Cite as State v. Sneed, 2014-Ohio-1438.]



                 Court of Appeals of Ohio
                                 EIGHTH APPELLATE DISTRICT
                                    COUNTY OF CUYAHOGA


                            JOURNAL ENTRY AND OPINION
                                    No. 100380



                                     STATE OF OHIO
                                                     PLAINTIFF-APPELLEE

                                               vs.

                                   MICHAEL SNEED
                                                     DEFENDANT-APPELLANT




                                      JUDGMENT:
                                REVERSED AND REMANDED


                                      Criminal Appeal from the
                               Cuyahoga County Court of Common Pleas
                                      Case No. CR-97-353104

         BEFORE: E.A. Gallagher, P.J., McCormack, J., and E.T. Gallagher, J.

         RELEASED AND JOURNALIZED: April 3, 2014
[Cite as State v. Sneed, 2014-Ohio-1438.]
ATTORNEY FOR APPELLANT

Paul A. Mancino
Mancino Mancino & Mancino
75 Public Square Building, Suite 1016
Cleveland, OH 44113-2098


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor

By: Adam M. Chaloupka
Assistant County Prosecutor
The Justice Center, 9th Floor
1200 Ontario Street
Cleveland, OH 44113
[Cite as State v. Sneed, 2014-Ohio-1438.]
EILEEN A. GALLAGHER, P.J.:

        {¶1} Michael Sneed appeals the trial court’s decision denying his motion to vacate a

void judgment entry.       Sneed argues the trial court imposed a lifetime license suspension in a

manner that was contrary to law.            As such, he was entitled to a vacation of that void term of

sentence.    Finding merit to the instant appeal, we reverse the decision of the trial court and

remand for proceedings consistent with this opinion.

        {¶2} On September 25, 1997, Sneed pleaded guilty to two counts of aggravated

vehicular homicide, five counts of aggravated vehicular assault and one count of driving under

the influence.     The trial court sentenced him to a total prison term of 15 and one-half years in

prison on October 24, 1997.           Later that same day, the trial court issued a nunc pro tunc

journal entry amending the earlier sentence by imposing a lifetime driver’s license suspension

on Sneed.      The transcript of the sentencing proceeding reflects no record of the trial court

imposing the license suspension on Sneed.

        {¶3} After years of postconviction litigation, Sneed filed a “Motion to Vacate Void

Entry” on August 9, 2013.         In his motion, Sneed argued that the October 24, 1997 nunc pro

tunc journal entry was void and should be vacated.           Before the state responded, the trial court

denied Sneed’s motion and Sneed appealed.               He was released from prison on October 15,

2013.    Sneed raises the following assigned error:

        Defendant was denied due process of law when the court in a nunc pro tunc
                                                 ii

       entry proceeded to increase defendant’s sentence by permanently suspending his
       license.

       {¶4} In its brief, the state concedes that the trial court was without authority to impose

a lifetime license suspension upon Sneed through a nunc pro tunc entry.        Because the record

reflected no pronouncement of a license suspension or an order at the time of the sentence, we

agree with both Sneed and the state and conclude that the court’s use of a nunc pro tunc entry

was improper.

       {¶5} Further, because Sneed was released from prison on October 15, 2013, the trial

court no longer has jurisdiction to impose the mandatory lifetime driver’s license suspension.

See State v. Wurzelbacher, 1st Dist. Hamilton No. C-130011, 2013-Ohio-4009.

       {¶6} Accordingly, we determine that the trial court erred in denying Sneed’s motion to

vacate void judgment.    We, therefore, reverse the decision of the trial court and remand the

matter to the trial court with instructions to note on the record that because Sneed has

completed his prison sentence, he will not be subject to the mandatory license suspension.

See State v. Bloomer, 122 Ohio St.3d 200, 2009-Ohio-2462, 909 N.E.2d 1254; State v. Bezak,

114 Ohio St.3d 94, 2007-Ohio-3250, 868 N.E.2d 961.

       It is ordered that appellant recover of    appellee his costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the Cuyahoga
                                            iii

County Court of Common Pleas to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the

Rules of Appellate Procedure.




EILEEN A. GALLAGHER, PRESIDING JUDGE

TIM McCORMACK, J., and
EILEEN T. GALLAGHER, J., CONCUR
[Cite as State v. Sneed, 2014-Ohio-1438.]